Citation Nr: 1733126	
Decision Date: 08/15/17    Archive Date: 08/23/17

DOCKET NO. 17-08 780	)	DATE
Advanced on the Docket	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen the service connection claim for a right ear condition, other than hearing loss or tinnitus.


ORDER

Reopening of the claim of entitlement to service connection for a right ear condition other than hearing loss or tinnitus is denied. 


FINDINGS OF FACT

1. In a September 1978 rating decision, the RO denied reopening of a claim of entitlement to service connection for a right ear condition (mastoiditis); at the time of the September 1978 decision, the evidence established that mastoiditis clearly and unmistakably predated service and clearly and unmistakably was not worsened beyond natural progress by service. 

2. To the extent the evidence received since the September 1978 decision relates to any fact unestablished at the time of the September 1978 decision, it is cumulative and redundant of evidence previously considered and/or it does not raise a reasonable possibility of substantiating the claim. 


CONCLUSIONS OF LAW

1. The September 1978 RO rating decision is final with respect to entitlement to service connection for a right ear condition. 38 U.S.C.A. § 7105 (West 2014).

2. The criteria for reopening or reconsideration of the claim of entitlement to service connection for a right ear condition have not been met. 38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a, b, c), 3.159 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant is a veteran (the Veteran) who had active duty service from December 1954 to August 1956. This appeal comes before the Board of Veterans' Appeals (Board) from a June 2016 rating decision of the RO in St. Petersburg, Florida.

In April 2017, the Veteran presented testimony at a Board hearing, chaired by the undersigned Veterans Law Judge sitting at the RO. A transcript of the hearing is associated with the claims file. The Veteran submitted additional medical evidence after the most recent supplemental statement of the case and included a waiver of his right to have the claim remanded to the RO for initial consideration of this evidence. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).

Whether new and material evidence has been received to reopen the service connection claim for a right ear condition, other than hearing loss or tinnitus.

The RO denied a claim of entitlement to service connection for a right ear condition in September 1956. Although notified of the RO's decision and of his right to appeal ("If you wish to appeal, you should so inform this office, and you will be furnished with VA Form 1-9 for that purpose"), the Veteran did not initiate an appeal of that decision (see 38 C.F.R. § 20.200 (2016)). 

The Veteran applied to reopen the claim in August 1978. In a September 1978 letter, he was notified that he must submit new and material evidence to reopen the claim. In September 25, 1978, decision, the application to reopen was denied. He did not appeal the September 1978 decision. 

The September 1978 rating decision is the last disallowance on any basis. See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996), overruled on another basis by Hodge v. West 155 F.3d. 1356 (Fed. Cir. 1998) (the Board must review all evidence submitted by or on behalf of a claimant since the last disallowance on any basis to determine whether a claim must be reopened). 

VA may reopen a claim that has been previously denied if new and material evidence is submitted by or on behalf of a veteran. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a). The Veteran requested to have the previously denied claim reopened in March 2015. 

New evidence is defined as evidence not previously submitted to agency decision makers and material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim(s) sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

Where new and material evidence is received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period. 38 C.F.R. § 3.156(b). 

To reopen a claim, it is not required that new and material evidence be received as to each previously unproven element of a claim. Where a prior denial was based on lack of current disability and nexus, newly submitted evidence of a current disability was, in concert with evidence already of record establishing an injury in service, new and material and sufficient to reopen the claim and obtain an examination. See Shade v. Shinseki, 24 Vet. App. 100 (2010).

At any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim. 38 C.F.R. § 3.156(c). For purposes of the "new and material" analysis, the credibility of the evidence is presumed. Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

Although the RO adjudicated the claim on the merits, as opposed to an application to reopen, the preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claim on its merits. See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

At the time of the September 1978 decision, the evidence included a copy of the Veteran's DD-214 and service treatment records. These included findings from the service entrance examination which showed a right-ear mastoidectomy scar which was not disabling. The Veteran was treated on multiple occasions during service for mastoiditis due to proteus species.  

An April 1955 ENT Consultation reveals a provisional diagnosis of draining right ear. A mastoid operation at age 5 was noted.  A May 1956 Clinical Note reveals that the Veteran had a mastoidectomy at age 5 and had periodic discharge from the ear, as well as pain, since that time.  A June 1956 Assessment indicates mastoiditis, chronic, right, existing prior to service. A June 1956 Clinical Record noted that he was first diagnosed with chronic mastoiditis at the age of 5, at which time he underwent a mastoidectomy, and had a history of discharge from the right ear. He was found unfit for duty and discharge was recommended. 

The evidence of record in September 1978 also included an August 1956 VA Form 21-526 (Veteran's Application for Compensation and/or Pension) on which the Veteran reported that he had a pre-existing right ear infection, that he underwent surgery in 1941, and that he had experienced constant drainage since the surgery, but seldom any pain or discomfort. Since enlistment, he reported a considerable increase in pain and drainage. 

In sum, the evidence of record in September 1978 established that, although a disabling right ear condition other than a scar was not noted at examination, acceptance, and enrollment into service, mastoiditis clearly and unmistakably predated service and clearly and unmistakably was not worsened beyond natural progress by service. 

Evidence received since the September 1978 decision includes VA treatment records, private treatment records, and VA examination reports and medical opinions, as well as additional statements from the Veteran and his hearing testimony.  

The treatment records and examination reports are new in that they were not of record at the time of the September 1978 decision. However, they are not new and material for purposes of reopening the claim. In fact, they establish that the Veteran had mastoid corrective surgery in 1979 and that there is no current disability resulting from the right ear condition noted in service. 

A March 2015 VA Ears Examination notes normal findings for the external ear, ear canal, and tympanic membrane. The examiner found no impact of any ear condition on the ability to work. A June 2016 VA Ears Examination notes normal findings for external ear, ear canal, and tympanic membrane, Romberg (balance) and Dix Hallpike (vertigo) testing. 

A medical opinion was also obtained in June 2016. The initial opinion appears positive for in-service aggravation, but refers only to manifestations in service and does not identify any resulting current disability. After the RO requested clarification, an addendum opinion stated that recent examinations had been normal with no evidence of otitis or mastoiditis. Therefore, no current ear diagnosis was warranted. Additionally, there is no basis for permanent aggravation of the mastoiditis by service because the next surgery (mastoidectomy) was not for more than 20 years after service (1979). 

A December 2016 treatment report from Dr. M. revealed that the Veteran had been treated by him almost 40 years prior and had extensive surgery on his mastoid cavity with good results. He had been having pain around the right ear and neck. He had vertigo "remotely." The assessment was a history of right ear surgery and a history of vertigo. Dr. M. identified no current disability.

While the private report establishes a history of vertigo, it did not establish vertigo as a current disability and did not relate vertigo to service. Therefore, to the extent it addressed the unestablished fact of aggravation, it did not raise a reasonable possibility of substantiating the claim. The Veteran's statements relating a post-service history of vertigo to an aggravation of his pre-existing ear condition are not competent evidence and are not new and material. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that whether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board). 

Next, the Veteran's statements and testimony are inconsistent on the question of pre-existence of a right ear condition. He stated in September 2016 that this was a "lie" and that he did not have pre-existing condition. However, at the hearing, his representative and the Veteran agreed that he had an infection at age 5 which was surgically treated at that time. The Board notes that the same inconsistency existed in September 1978, as the Veteran had reported a pre-existing disability in August 1956 and reported on the August 1978 claim form that the disability started in service. Accordingly, this evidence is cumulative and redundant of evidence previously of record. 

The Veteran has argued that he experiences pain and that this is a result of the mastoid problems in service. However, pain alone is not considered a disability. There must be some competent evidence of a current disability to which the pain can be related. The competent medical evidence in this case does not establish a current disability.

Without any competent evidence or opinion that the Veteran has current (within the period of the current claim) residuals of a right ear condition, and that such residuals represent an aggravation of the Veteran's pre-existing mastoiditis, none of the newly-received evidence raises a reasonable possibility of substantiating the claim, and therefore, it is not new and material for purposes of reopening of the claim. Under these circumstances, new and material evidence to reopen the claim for service connection for a right ear condition has not been received. 

As the Veteran's service treatment records were of record at the time of the September 1978 decision, and as no relevant service department records which were in existence but which were not of record in September 1978 have been added to the claims file, the Board finds that reconsideration of the September 1978 decision under 38 C.F.R. § 3.156(c) is not warranted. 

In light of these findings, the Board concludes that the September 1978 decision remains final, and the appeal must be denied. As the Veteran has not fulfilled the threshold burden of submitting new and material evidence to reopen either of the finally disallowed claim, the benefit-of-the-doubt doctrine is not applicable. See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

Finally, VA's duty to notify was satisfied by the notice that accompanies the fully developed claim form. See VA Form 21-526EZ. Thus, the notice that is part of the claim form submitted by the Veteran satisfies VA's duty to notify. See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). 

The RO has obtained pertinent medical records including the service treatment records, VA outpatient treatment reports, and private treatment reports identified by the Veteran. The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of this claim that has not been obtained. 

The RO has also obtained a thorough medical examination and medical opinion. The Veteran has made no specific allegations as to the inadequacy of any opinion. Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion). 

When conducting a hearing, a VA hearing officer, to include a Veterans Law Judge, must suggest that a claimant submit evidence on any issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record. See Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103 (2016). The hearing officer also must suggest the submission of evidence when testimony during the hearing indicates that it exists (or could be reduced to writing) but is not of record. 

Here, during the Board hearing, the Veteran was informed as to the basis for the RO's denial of his claim, and he was informed of the information and evidence necessary to substantiate the claim. Such actions supplement the VCAA and comply with 38 C.F.R. § 3.103.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	L. Cramp, Counsel

Copy mailed to: The American Legion 
Department of Veterans Affairs


